Citation Nr: 1047003	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-28 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher evaluation for diabetes mellitus, type 
II, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1968.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted an earlier effective date of service 
connection for diabetes mellitus, type II of May 8, 2001, but 
denied a disability evaluation higher than 20 percent. The 
Veteran indicated his continuing disagreement with the level of 
compensation awarded. 

In August 2010, the Veteran testified during a videoconference 
hearing before           the undersigned Veterans Law Judge (VLJ) 
of the Board, a transcript of which is           on file.

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 
3.103(c)(2) (2010) requires that the VLJ who chairs a hearing 
fulfill two duties to comply with the above regulation. These 
duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have 
been overlooked. Here, the VLJ hearing this case noted the basis 
of the prior determination and noted the elements of the claim 
that were lacking to substantiate the claim for benefits. In 
addition,       the VLJ sought to identify any pertinent evidence 
not currently associated with       the claims folder that might 
have been overlooked or was outstanding that might substantiate 
the claim. Moreover, neither the Veteran nor his representative 
has asserted that VA failed to comply with 38 C.F.R. § 
3.103(c)(2) nor has identified any prejudice in the conduct of 
the Board hearing. By contrast, the hearing focused on the 
elements necessary to substantiate the claim and the Veteran, 
through his testimony, demonstrated that he had actual knowledge 
of the elements necessary to substantiate his claim for benefits. 
As such, the Board finds that, consistent with Bryant, the VLJ 
complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and 
that the Board can adjudicate the claim based on the current 
record.


In August 2010, and again in September 2010 the Veteran provided 
additional evidence comprised of VA outpatient records, and 
private physician's letter, along with a waiver of RO initial 
consideration of the evidence. See 38 C.F.R. §§ 20.800, 
20.1304(b) (2010). 

Through December 2009 correspondence, the Veteran's 
representative raised the issue of a petition to reopen a 
claim for service connection for ischemic heart disease as 
due to exposure to Agent Orange. This issue has not yet 
been adjudicated by RO as the Agency of Original 
Jurisdiction (AOJ). Therefore, the Board does not have 
jurisdiction over the claim, and it is referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.	Prior to March 23, 2009, the Veteran's diabetes mellitus 
involved use of insulin and adherence to a restricted diet. 

2.	Since March 23, 2009, diabetes mellitus also required 
regulation of activities. 


CONCLUSIONS OF LAW

1.	The criteria are not met for a higher rating than 20 percent 
for diabetes mellitus, type II, prior to March 23, 2009. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2010). 

2.	The criteria are met for the assignment of a 40 percent rating 
for diabetes mellitus, type II, from March 23, 2009 onwards. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
later codified at 38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated from February 2007, the 
RO informed the Veteran as to each element of satisfactory notice 
set forth under 38 U.S.C.A.     § 5103(a) and 38 C.F.R. § 
3.159(b). The VCAA notice further indicated the           joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA medical 
records, private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.           See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The February 
2007 notice correspondence preceded issuance of the RO rating 
decision on appeal, and thereby met the standard for timely 
notice. 
The RO/AMC has taken appropriate action to comply with the duty 
to assist           the Veteran through obtaining VA outpatient 
treatment records. For reasons cited below, inasmuch as the 
current record is sufficient to decide the Veteran's claim under 
the governing rating criteria, and indeed to partially grant the 
claim from March 23, 2009 onward, a VA medical examination is not 
deemed warranted.        In support of his claim, the Veteran has 
provided several personal statements.         He has testified 
during an August 2010 hearing in connection with this matter. 
There is no objective indication of any further relevant 
information or evidence that must be associated with the record. 
The record as it stands includes sufficient competent evidence to 
decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.            § 
4.1 (2010). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27 (2010). Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations   will 
be assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of 
disability specified are considered adequate to compensate for a 
loss of working time proportionate to the severity of the 
disability. 38 C.F.R. § 4.1. 
In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991). Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent 
rating for diabetes mellitus is warranted when the condition is 
manageable by restricted diet only.         A 20 percent rating 
is warranted for diabetes mellitus when requiring insulin and 
restricted diet; or oral hypoglycemic agent and restricted diet. 
A 40 percent rating  is warranted when it requires insulin, 
restricted diet, and regulation of activities.      A 60 percent 
rating requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated. A maximum 
100 percent rating requires more than one daily injection of 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913.           
A note to that criteria provides that compensable complications 
of diabetes mellitus are to be evaluated separately, unless they 
are part of the criteria used to support a 100 percent 
evaluation. Noncompensable complications are to be considered 
part of the diabetic process under Diagnostic Code 7913. 

For purpose of applying Diagnostic Code 7913, medical evidence is 
required to show that occupational and recreational activities 
have been restricted.                      See Camacho v. 
Nicholson, 21 Vet. App. 360, 364 (2007).  


Records of VA outpatient treatment show intermittent monitoring 
of and treatment for diabetes mellitus. When evaluated in 
December 2006, the Veteran denied any symptoms of hypoglycemia or 
hyperglycemia. He reported that his weight had changed somewhat 
since beginning insulin therapy. He confirmed the absence of 
hypoglycemia and hyperglycemia when reevaluated February 2007. 
The exact dosage of insulin in light of prevailing blood sugar 
levels continued to be the subject of in-person and telephone 
monitoring. In March 2007, the Veteran reported one episode of 
evening hyperglycemia, which the VA treatment provider indicated 
was to be dealt with through insulin dosage adjustment. In April 
2007, the Veteran reported a recent episode of hypoglycemia; the 
recommendation was to reduce levels of morning insulin. 

In March 2007, the Veteran underwent a VA Compensation and 
Pension examination for general medical evaluation. In pertinent 
part, medical history noted the onset of diabetes in 1995. There 
was no history of hypoglycemia or ketoacidosis, and the Veteran 
had never been hospitalized for diabetes. As to his diet, he 
basically watched his intake of carbohydrates and salt. He had 
gained some weight since starting on insulin therapy. As far as 
activities, he walked a lot on the job. He used a treadmill at 
work but it had been broken, so he did some weight lifting 
instead. He was independent of activities of daily living and 
drove. The most recent change to treatment regimen was the 
addition of insulin therapy in  September 2006. The dosage of 
insulin was being raised slightly to get better control of blood 
sugars. The Veteran would see his VA medical provider every         
six to eight weeks and his civilian primary care provider about 
twice a year.               The diagnosis was in part, adult 
onset diabetes type II, on oral and insulin agents. 

The June 2007 correspondence from Dr. S.J.O., an internal 
medicine specialist, indicates that the Veteran's treatment 
course for type II diabetes was initially oral medication, 
exercise and restricted diet. Over the past year there had been a 
progression of the diabetes. Insulin twice daily was now added to 
the Veteran's usual medication. He was further advised to 
continue with the routine aerobic exercise and had been placed on 
a restricted diet. He did have evidence for a neuropathy as 
result of diabetes, and experienced muscle aches and tiredness. 

The March 2008 lay statement from J.W.T. indicates that he had 
worked alongside the Veteran at a VA medical facility, and that 
the Veteran on several occasions complained of muscle aches and 
fatigue, mainly in the legs. The Veteran was concerned this was 
neuropathy. It had been evident that he was ill quite often. 
While previously employed at the VA medical facility, the Veteran 
had stated that he was going to retire due to his diabetic 
condition and the complications he was experiencing from it. 

Thereafter, a July 2008 VA report of evaluation for diabetes 
management indicates no recent episodes of hypoglycemia or 
hyperglycemia. In August 2008, the Veteran reported one recent 
episode of hypoglycemia which occurred due to his not eating a 
meal. In November 2008, he denied any hypoglycemia or 
hyperglycemia.

A March 23, 2009 correspondence from Dr. S.J.O. states that for 
control of diabetes the Veteran used insulin on a regular basis. 
He had been placed on a restricted diet, and limited as to the 
total amount and type of food it was recommended he eat.           
In addition, he had had a restricted regimen of activities given. 

In an April 2009 statement, the Veteran's spouse indicated that 
the Veteran's diabetes treatment regimen included four diabetic 
pills per day, two insulin injections daily, strict diet, and 
regulated exercise.

Through August 2010 correspondence, Dr. S.J.O. indicated that to 
accomplish control of diabetes, the Veteran used insulin on a 
regular basis. In addition, he had been placed on a calorie 
restricted diet, limited as to the total amount and type of foot 
it was recommended that he eat. He also had a restricted regimen 
of activities. Given the presence of lower extremity trouble, he 
had to use special diabetic shoes. He was advised not to walk 
more than 100 yards or so without stopping to rest.       He was 
asked not to lift over 10 to 20 pounds on a regular basis. He 
could not do prolonged bending, stooping, or squatting. 



Having objectively reviewed the foregoing, the Board concludes 
that the Veteran's already assigned rating of 20 percent for 
diabetes mellitus, type II, should be continued through March 23, 
2009, at which point the competent evidence supports  a partial 
grant in benefits sought to the higher level of 40 percent. 

First, as to the time period preceding March 23, 2009, the Board 
finds that               the Veteran's diabetes mellitus required 
insulin and a restricted diet, consistent with the requirements 
for assignment of a 20 percent disability rating under Diagnostic 
Code 7913. Treatment records, and a treatment summary from a 
private primary care physician are clear in establishing this 
much. It is readily apparent that                the Veteran 
began insulin therapy in 2006, and had some provisions of a 
restricted diet at that time as well. Accordingly, the existing 
20 percent rating is                     well-supported. As to 
the potential availability of the next higher 40 percent rating, 
however, the record must further demonstrate that the regulation 
of activities is necessary. This component of the rating 
criterion is not shown to the Board's satisfaction as to 
correspond to the higher rating sought before March 2009. 

To this effect, a March 2007 VA medical examination indicated 
that the Veteran remained physically active in a workplace 
setting, and maintained an exercise regimen. This is contrary to 
the requirement of regulation of activities -- particularly where 
Diagnostic Code 7913 defines that same requirement as "avoidance 
of strenuous occupational and recreational activities" (emphasis 
added). Likewise, the June 2007 letter from the Veteran's primary 
care physician confirms that the Veteran had been advised to 
continue with routine aerobic exercise. Indeed, this very 
recommendation may have been an effort at prophylactic care for 
diabetes, and is arguably a form of control over physical 
activity. However, it does not constitute a limitation of 
activities which per the rating criteria is necessary to 
establish regulation of activities. Thereafter, a March 2008 lay 
statement from a former co-worker describes the Veteran as having 
some muscle aches and fatigue on the job, thought to be diabetic 
neuropathy. While suggesting limited physical activity associated 
with diabetes, this still does not constitute medical evidence of 
physician prescribed regulation of activities. Moreover, an 
underlying peripheral neuropathy is a separate component from the 
diabetes mellitus itself, and regulation of activities under the 
rating criteria contemplates limitation in activity due to the 
diabetes, not any related condition such as neuropathy.   

Thereafter, as of the issuance of the March 2009 correspondence 
from the Veteran's physician, the portrayal of the treatment 
regimen was revised to now include a provision for regulation of 
activities, as expressly stated within that treatment summary. A 
follow-up letter of August 2010 offers a better description of a 
"restricted regimen of activities," including being advised not 
to walk long distances without resting, and not to lift heavy 
objects on a routine basis. Some of the advice given was also 
specific to lower extremity problems (i.e., neuropathy),         
a condition apart from the underlying diabetes mellitus. However, 
the Board will resolve reasonable doubt in the Veteran's favor, 
and find that a substantial portion of the recommended regulation 
of activities had to do with alleviating the systemic impact of 
diabetes mellitus. As stated, moreover, regulation of activities 
of this nature was contemplated at least as early as the date of 
the prior March 2009 treatment summary. Consequently, all of the 
requirements for a 40 percent rating are deemed to have been met 
as of March 23, 2009. A 40 percent evaluation is assigned for 
diabetes mellitus for this time period onwards. 

The basis for an increased rating having been set forth since 
March 23, 2009,          the Board further notes that no higher 
rating than 40 percent may be awarded since then applying the 
provisions of Diagnostic Code 7913. Under the rating criteria,      
the next higher 60 percent evaluation necessitates that there are 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year, or twice a month visits to a 
diabetic care provider, with complications that would not be 
compensable if separately evaluated. 38 C.F.R. § 4.119, 
Diagnostic Code 7913. The treatment history substantiates that 
usually the Veteran had no hypoglycemic reactions, and that where 
he did these were relatively mild and alleviated through 
medication adjustment rather than hospitalization or outpatient 
treatment of the requisite frequency. There is no showing at any 
point of symptoms of ketoacidosis. So while there are 
complications such as neuropathy (which even warrant a 
compensable evaluation), there is no indication of ketoacidosis 
or hypoglycemic episodes as necessary under the rating criteria 
for the next higher      60 percent evaluation. 
The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disability under evaluation has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. While he left 
employment with a VA medical facility, it appears that was 
attributable to conditions associated with diabetes mellitus, 
such as neuropathy, and not due to the underlying diabetes 
itself. In any event, there is no showing that he is unable to 
function in any occupational setting that is not physically 
strenuous. The Veteran's service-connected diabetes mellitus also 
has not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the regular 
schedular standards. In the absence of the evidence of such 
factors, the Board is not required to remand this case to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting a 40 percent rating for 
diabetes mellitus effective March 23, 2009, and denying an 
increased rating prior to then.                  This 
determination takes into full account the potential availability 
of any "staged rating" based upon incremental increases in 
severity of service-connected disability during the pendency of 
the claim under review. The preponderance of the evidence is 
against the claim, and under these circumstances the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).     








ORDER

A 40 percent evaluation for diabetes mellitus, type II, is 
granted effective        March 23, 2009, subject to the law and 
regulations governing the payment of VA compensation benefits.

A higher evaluation than 20 percent for diabetes mellitus, type 
II, prior to        March 23, 2009, is denied. 





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


